Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of appellant under the Fifth and Fourteenth Amendments were violated. Appellant contends that by changing the grade of street level abutting its business property the State effected a taking of its property and that the failure to compensate it therefor constituted a denial of due process under the Fifth and Fourteenth Amendments. The Court of Appeals considered this contention and held that there was no denial of appellant’s constitutional rights. [See 16 N Y 2d 1005.]